DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed 11/5/2021 has been entered.  Claims 1-30 are pending. The amendment has overcome the claim objections and 112 rejections as indicated in the non-final Office Action dated 8/6/2021.

Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claims 12-18, all the limitations that starts with “means for” invokes 35 U.S.C 112(f).
A review of the specification shows that figures 6-8 and corresponding paragraphs appear to be the corresponding acts and/or structures described in the specification for the limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of 
Examiner suggests amending the claim to recite a “non-transitory” computer-readable medium.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 4, 8, 12, 15, 19, 22, 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US2018/0227031 (hereinafter Guo) in view of US 20200288479 (hereinafter Xi), US 2020/0229002 (hereinafter Kaikkonen) and US 2017/0331535 (hereinafter Wei).
Regarding claims 1, 12, 19 and 30, Guo teaches a medium/apparatus/ method of wireless communication at a user equipment (UE), comprising: detecting a channel state information (CSI) report triggering event ([0188]: details: trigger message, as triggering event), transmitting a CSI report to a base station, the CSI report including a channel quality indicator (CQI) associated with the selected CSI-RS resource and at least one of a precoding matrix indicator (PMI), a rank indication (RI), or a wideband component of the PMI ([0254]: details: CSI reporting include parameters such as RI, PMI and CQI). 
Guo does not explicitly teach, wherein a set of CSI reference signal (CSI-RS) resources are configured from which a CSI-RS resource is to be selected for CSU reporting based on an efficiency metric; measuring each CSI-RS resource of the set of 
However, Xi teaches, wherein a set of CSI reference signal (CSI-RS) resources are configured from which a CSI-RS resource is to be selected for CSI reporting based on an efficiency metric ([0178]: details: since the network knows the desired amount of CSI-RS resources a WTRU may measure, the network may configure more efficient beam reporting); measuring each CSI-RS resource of the set of CSI-RS resources based on at least one of a reference signal received power (RSRP) or a signal to interference and noise ratio (SINR) ([0120][0170]: details measurement of an indicated beam indicates that the beam quality such as L1-RSRP is below a configurable threshold; measure a single CSI-RS resource set); selecting the CSI-RS resource from the subset of CSI-RS resources based on the efficiency metric associated with each CSI-RS resource in the subset of CSI-RS resources ([0183]: details may ignore the triggered CSI-RS resource if an offset is less than a threshold).

Moreover, Kaikkonen teaches selecting a subset of CSI reference signal (CSI-RS) resources from the set of CSI-RS resources by identifying whether one or more measured CSI-RS resources in the set of CSI-RS resources can be discarded for calculation of the efficiency metric based on at least one of an RSRP threshold or an SINR threshold ([0055]: details if the latest RSRP differs N dB from the previous measurement, then the UE may be configured to discard CSI-RS measurement and to not consider those measurements in the reporting).
Therefore, it would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Guo to incorporate the teachings of Kaikkonen and include selecting a subset of CSI reference signal (CSI-RS) resources from the set of CSI-RS resources by identifying whether one or more measured CSI-RS resources in the set of CSI-RS resources can be discarded for calculation of the efficiency metric based on at least one of an RSRP threshold or an 
Furthermore, Wei teaches calculating the efficiency metric for each measured CSI-RS resource remaining in the subset of CSI-RS resources ([0067]: details UE may autonomously report CSI in which UE determines the “best” CSI-RS resource for CSI report; the "best" CSI-RS resource may be the resource which results in the maximum spectrum efficiency; best may include the highest received signal strength indicator, lowest interference, or the like).
Therefore, it would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Guo to incorporate the teachings of Wei and include calculating the efficiency metric for each measured CSI-RS resource remaining in the subset of CSI-RS resources of Wei with Guo.  Doing so would provide improvement to CSI feedback mechanisms (Wei, at paragraph [0055]).

Regarding claim 4, 15, and 22, Guo teaches wherein the selecting of the subset of the CSI-RS resources further includes: comparing each measured RSRP to the RSRP threshold ([0200]: details RSRP equal to or larger/less than a RSRP threshold); and selecting the respective CSI-RS resources with a measured RSRP that satisfy the RSRP threshold ([0200]: details report largest RSRP). 

Regarding claims 8 and 26, Guo teaches wherein the RSRP threshold is a dynamic value that varies based on channel characteristics ([0200]: details a RSRP threshold that can be configured to the UE by the NW, as dynamic value; a mean/medium RSRP of N reported CSI-RS resources, as channel characteristics).  

Claims 2, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Xi, Kaikkonen and Wei, further in view of US 2019/0014559 (hereinafter Davydov).
Regarding claim 2, 13, 20, Guo does not explicitly teach wherein the CSI report triggering event includes receiving at least one of a non-zero power CSI-RS for a channel measurement resource (CMR), a CSI interference measurement (CSI-IM) for an interference measurement resource (IMR), or a non-zero power CSI-RS for an interference measurement resource. 
However, Davydov teaches wherein the CSI report triggering event includes receiving at least one of a non-zero power CSI-RS for a channel measurement resource (CMR), a CSI interference measurement (CSI-IM) for an interference measurement resource (IMR), or a non-zero power CSI-RS for an interference measurement resource ([0035]: details receive indication of one or more CSI processes to use for reporting CSI, wherein a CSI process includes NZP CSI-RS resources and CSI-IM resources). 
Therefore, it would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Guo to incorporate the teachings of Davydov and include wherein the CSI report triggering event includes receiving at least one of a non-zero power CSI-RS for a channel .

Claim 3, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Xi, Kaikkonen and Wei, further in view of US 2014/0003240 (hereinafter Chen) and US 2018/0042028 (hereinafter Nam).
Regarding claim 3, 14, 21, Guo does not explicitly teach wherein calculating the efficiency metric comprises obtaining a spectral efficiency measurement of each measured CSI-RS resource remaining in the subset of CSI-RS resources, and wherein the selecting of the CSI-RS resource from the subset of CSI- RS resources further includes mapping the respective spectral efficiency to the CQI for the selected CSI-RS resource, wherein the efficiency metric of the selected CSI-RS indicate that the selected CSI-RS resource is associated with a highest spectral efficiency. 
However, Chen teaches obtaining a spectral efficiency measurement of each measured CSI-RS resource remaining in the subset of CSI-RS resources ([0137]: details: based on a superior spectral efficiency).
Therefore, it would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Guo to incorporate the teachings of Chen and include obtaining a spectral efficiency measurement of each measured CSI-RS resource remaining in the subset of CSI-RS 
Moreover, Nam teaches mapping the respective spectral efficiency to the CQI for the selected CSI-RS resource, wherein the efficiency metric of the selected CSI-RS indicate that the selected CSI-RS resource is associated with a highest spectral efficiency ([0176]: details: When the UE is configured to select a CSI to report from a number of CSI reports, the selected CSI report may correspond to the CSI that achieves a higher (or highest) spectral efficiency among all the pairs of (CSI-RS, CSI-IM) that can be generated by the configuration/indication--i.e., the TB size supported by the combination of (rank, CQI) is the highest).
Therefore, it would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Guo to incorporate the teachings of Nam and include mapping the respective spectral efficiency to the CQI for the selected CSI-RS resource, wherein the efficiency metric of the selected CSI-RS indicate that the selected CSI-RS resource is associated with a highest spectral efficiency of Nam with Guo.  Doing so would support higher data rates (Nam, at paragraph [0004]).

Claims 5-7, 16-18 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Xi, Kaikkonen and Wei, further in view of US 2018/0279145 (hereinafter Jung).
Regarding claim 5, 16, and 23, Guo does not explicitly teach wherein the selecting of the subset of CSI-RS resources further includes: comparing each measured 
However, Jung teaches comparing each measured SINR to the SINR threshold; and selecting respective CSI-RS resources with a measured SINR that satisfy the SINR threshold ([0567]: details select and receive parts of all CSI-RSs when received signal SINR is equal to or larger than an specific threshold value). 
Therefore, it would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Guo to incorporate the teachings of Jung and include comparing each measured SINR to the SINR threshold; and selecting respective CSI-RS resources with a measured SINR that satisfy the SINR threshold of Jung with Guo.  Doing so would reduce power consumption and time delay of the terminal (Jung, at paragraph [0019]).

Regarding claim 6, 17, 24, Guo teaches wherein the selecting of the subset of CSI-RS resources further includes: determining a first subset by applying the RSRP threshold to each of the CSI-RS resources of the set of CSI-RS resources ([0199][0200]: details report largest and smallest and mean/medium RSRPs).
Guo does not explicitly teach determining a second subset by applying the SINR threshold to each of the CSI- RS resources of the first subset.
However, Jung teaches determining a second subset by applying the SINR threshold to each of the CSI- RS resources of the first subset ([0567]: details select and receive parts of all CSI-RSs when received signal SINR is equal to or larger than a specific threshold value).


Regarding claim 7, 18, and 25, Guo teaches determining a second subset by applying the RSRP threshold to each of the CSI-RS resources of the first subset ([0199][0200]: details report largest and smallest and mean/medium RSRPs).
Guo does not explicitly teach wherein the selecting of the subset of CSI-RS resources further includes: determining a first subset by applying the SINR threshold to each of the CSI-RS resources of the set of CSI-RS resources.
However, Jung teaches the selecting of the subset of CSI-RS resources further includes: determining a first subset by applying the SINR threshold to each of the CSI-RS resources of the set of CSI-RS resources ([0567]: details select and receive parts of all CSI-RSs when received signal SINR is equal to or larger than a specific threshold value).
Therefore, it would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Guo to incorporate the teachings of Jung and include determining a first subset by applying the SINR threshold to each of the CSI-RS resources of the set of CSI-RS resources of Jung .

Claims 9 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Xi, Kaikkonen and Wei, further in view of US 2014/0287692 (hereinafter Gunnarsson).
Regarding claims 9 and 27, Guo does not explicitly teach wherein the RSRP threshold is a relative value based on a percentage of a total received power associated with the CSI-RS resources of the set of CSI-RS resources.
However, Gunnarsson teaches wherein the RSRP threshold is a relative value based on a percentage of a total received power associated with the CSI-RS resources of the set of CSI-RS resources ([0105]: details RSRPs above a certain threshold, as RSRP threshold; fraction of the total received signal power, as percentage of total received power, at the UE that is due to the serving cell, as associated with CSI-RS resources).  
Therefore, it would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Guo to incorporate the teachings of Gunnarsson and include the RSRP threshold is a relative value based on a percentage of a total received power associated with the CSI-RS resources of the set of CSI-RS resources of Gunnarsson with Guo.  Doing so would determine statistics in an accurate manner (Gunnarsson, at paragraph [0008]).

s 10-11 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Xi, Kaikkonen and Wei, further in view of US 9,763,177 (hereinafter Baskaran).
Regarding claims 10 and 28, Guo does not explicitly teach wherein the SINR threshold is a dynamic value that varies based on channel characteristics.
However, Baskaran teaches wherein the SINR threshold is a dynamic value that varies based on channel characteristics (Col. 6, ll. 4-27: details when the dynamic threshold is determined to be not greater than the minimum SINR). 
Therefore, it would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Guo to incorporate the teachings of Baskaran and include the SINR threshold is a dynamic value that varies based on channel characteristics of Baskaran with Guo.  Doing so would reduce number of false cells detected (Baskaran, at col. 4, ll. 8-9).

Regarding claims 11 and 29, Guo does not explicitly teach wherein the SINR threshold is a relative value based on a maximum SINR associated with the CSI-RS resources of the set of CSI-RS resources.
However, Baskaran teaches the SINR threshold is a relative value based on a maximum SINR associated with the CSI-RS resources of the set of CSI-RS resources (Col. 6, ll. 4-27: details determining a dynamic threshold by subtracting relative SINR from the maximum SINR).
Therefore, it would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Guo to .

Response to Arguments
Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/J.K./Patent Examiner, Art Unit 2415        

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415